Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed on 03/18/2022.

Drawings
The drawings are objected to because of the following informalities.	Regarding Fig. 5-7, the figures contain a plurality of dark colored areas that cannot be visually distinguished. Corrected drawings with lighter coloring to help distinguish between separate areas are required.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed, i.e. including features of the power IC having integrated feedback resistors with high withstand voltages.
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al . (Chinese Patent Application Publication CN 103296876 A, hereinafter “Wang”) in view of Yamauchi et al. (US Patent Application Publication US 2001/0035554 A1, hereinafter “Yamauchi”).	Regarding claim 3, Wang discloses (see Fig. 1 and Fig. 3) a power IC (see 102 of Fig. 1 and Fig. 3) for use as a principal controller in a switching power supply (see 103 of Fig. 1), the power IC comprising: a feedback resistor (see R22 and R21 of Fig. 3) configured to generate a feedback voltage (voltage output to “voltage zero-crossing detection circuit” by R21 and R22) by dividing an output voltage of the switching power supply or a voltage commensurate with the output voltage of the switching power supply (output voltage Vout is input to terminal “2” and divided by R22 and R21); and an output feedback controller (“PWM generating unit circuit”) configured to perform output feedback control on the switching power supply in accordance with the feedback voltage (“PWM generating unit circuit” receives the feedback voltage via the “sample and hold”.),	Wang does not disclose wherein the feedback resistor and the output feedback controller are integrated on a single semiconductor substrate, and the feedback resistor is a polysilicon resistor with a withstand voltage of 100 V or higher, wherein in the semiconductor substrate, a high-withstand-voltage region is formed where a withstand voltage in a substrate thickness direction is higher than elsewhere in the semiconductor substrate, and the feedback resistor is formed on the high-withstand-voltage region.	However, Yamauchi teaches (see Fig. 2, Fig. 11 and Fig. 24, Fig. 25) wherein the feedback resistor (SR) and the output feedback controller (controller comprising E-Amp, C-Amp, OSC, Driver in Fig. 2) are integrated on a single semiconductor substrate (see Fig. 11, SR and E-Amp, C-Amp, OSC, Driver are all integrated on a single semiconductor substrate), and the feedback resistor is a polysilicon resistor (see [0016] “A resistor layer 20 made of a poly-silicon layer is formed on the field insulation film 3.”, where 20 is SR, see Fig. 24) with a withstand .

	Regarding claim 9, Wang discloses (see Fig. 1 and Fig. 3) a switching power supply (103) comprising: the power IC (102) according to claim 3 (see rejection of claim 3); and a switching output stage (comprising Q1) configured to be controlled by the power IC (Q1 is controlled by 102).

	Regarding claim 10, Wang discloses (see Fig. 1 and Fig. 3) wherein the switching output stage is configured to function as a circuit element of a DC-DC converter (output stage comprising Q1 is a circuit element of DC-DC converter comprising 103) configured to generate a direct-current output voltage (Vout) from a direct-current input voltage (output of 101 which is DC voltage input to 103).

	Regarding claim 11, Wang discloses (see Fig. 1 and Fig. 3) wherein the DC-DC converter is configured to, while isolating a primary circuit system (circuitry on the primary side of B) and a secondary circuit system (circuitry of the secondary side of B) from each other by using a transformer (B), generate from the direct-current input voltage, which is supplied to the primary circuit system (output of 101 which is DC voltage input to primary side of B), the direct-current output voltage and supply the direct-current output voltage to a load  in the secondary circuit system (DC-DC converter of 103 provides DC output voltage to load connected to Vout, see Abstract).

	Regarding claim 12, Wang discloses (see Fig. 1 and Fig. 3) further comprising: a rectifier (101) configured to generate the direct-current input voltage from an alternating-current input voltage (AC voltage input to 101).

	Regarding claim 13, Wang discloses (see Fig. 1 and Fig. 3) wherein the power IC has a power factor correction function (see [0040], the PFC circuit function is realized by Fig. 1) of keeping equal a phase of the alternating-current input voltage and a phase of an alternating-current input current (examiner’s note: power factor correction is the function of maintaining high power factor, i.e. maintaining the phase difference of the input AC voltage and AC current, which is provided by the function of 102).

	Regarding claim 14, Wang discloses (see Fig. 1 and Fig. 3) an electronic appliance (load requiring AC-DC conversion and AC-DC converter of Fig. 1, see Abstract) comprising: the switching power supply according to claim 9 (see rejection of claim 9); and a load (load requiring AC-DC conversion, see Abstract) configured to operate by being supplied with electric power from the switching power supply (see Abstract, “flyback circuit can directly supply power to the load”).	Regarding claim 15, Wang discloses (see Fig. 1 and Fig. 3) wherein the feedback resistor (R22, R21) is configured to generate the feedback voltage by dividing an induced voltage (Vout, Vout is divided by R22 and R21 to provide feedback voltage) appearing in an auxiliary winding (Np2) provided on a primary side of a transformer (Np2 is provided on the primary side of B) included in the switching power supply, which is of an isolated type (103 is an isolated type power supply due to transformer B).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yamauchi, and further in view of Izumi (US Patent Application Publication US 2009/0302384 A1).
	Regarding claim 4, Wang does not disclose wherein the high-withstand-voltage region is an LDMOSFET region.	However, Izumi teaches (see Fig. 1) wherein the high-withstand-voltage region (6) is an LDMOSFET region (resistive element 3 is formed adjacent to an LDMOSFET region which helps improve the voltage withstand property of the semiconductor device, thus making the region of 6 and 7 a high-withstand-voltage region, see [0065]-[0067]).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power IC of Wang wherein the high-withstand-voltage region is an LDMOSFET region, as taught by Izumi, because it can help improve the withstand voltage against dielectric breakdown of the insulating film without increasing the thickness of the insulating film, which results in a compact semiconductor device with enhanced withstand voltage with reduced production steps (see [0065]-[0067] of Wang).
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  		Regarding Claim 5, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein in the LDMOSFET region, a plurality of drain regions and source regions that are concentric and annular as seen in a plan view are formed alternately, and the feedback resistor is formed on a field oxide film surrounded by an innermost drain region.”.	Claim 6 is objected due to its dependency on claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent Application Publication 2015/0098255 A1 discloses a power IC for a flyback converter.	US Patent Application Publication 2010/0259952 A1 discloses a start-up chip power IC for a flyback converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA LEWIS/            Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                            



/JYE-JUNE LEE/Examiner, Art Unit 2838